Case 20-50017-btb Doc 65 Entered 04/06/20 15:25:04 Page 1of2

|}law Office of Nathan R. Zeltzer
ATHAN R. ZELTZER, ESQ. ECF filed: 4/6/20
2The Law Office of Nathan R. Zeltzer, Ltd.
232 Court St.
3 Reno, Nevada 89501
(775) 329-6400

4
Attorney for Reno Patio and

5 |Fireplaces, LLC a Nevada
Limited liability company,

6|Et al

7 UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

8 000

9 BK-N-20-50017-BTB
IN RE

10 CHAPTER 7
AFFORDABLE PATIOS & SUNROOMS

11 dba RENO PATIO AND FIREPLACES,

Debtor(s). Adv. No. 20-50004-BTB
12

 

CHRISTOPHER P. BURKE, CHAPTER
13 |SEVEN TRUSTEE

14
Plaintiff,
15 vs.

 

16 AFFORDABLE PATIOS & SUNROOMS
a RENO PATIO AND FIREPLACES
I17fa Nevada Corporation, RENO
PATIO AND FIREPLACES, LLC a
18 [Nevada limited liability
company, MILL STREET AUTO, a
I9}fictitious business entity
f RENO PATIO AND FIREPLACES
2O}LLC, and RICHARD TAYLOR, an
individual
21
Defendants,
22 /

23} STIPULATION TO EXTEND TIME TO FILE ANSWER TO ADVERSARY COMPLAINT
24

25 The Debtor, Reno Patio and Fireplaces a Nevada Corporation,
2¢ and the Chapter 7 Trustee, Christopher P. Burke, hereby enter

27

 
83/31/2020 Gase 20-5 00I5-DiD Doc 65 Entered 04/06/20 15:25:04 Page 2 Of 2 | oe pee

‘ithis Stipulation to allow Reno Patio and Fireplaces, LLC to extend
time to file an Answer as to the Plaintiff's Adversary Complaint.
lL. The above Defendant’s affiliated company Affordable
Patios and Sunrooms dba Reno and Patio and Fireplaces filed its
(Ch. 7 bankruptcy on January 7, 2020.

7 2. The initial 341 meeting of creditors was scheduled for

§ |February 6, 2020 and has been continued to April 16, 2020.

3 3. One of the Defendant's principal/co-member was served
10 Leith process on the Summons and Adversary Complaint on March 3,
"
2020.
12
4. The instant Defendant has been in negotiations with the
13

14 Plaintiff on the merits of the Adversary Complaint and believes a
15 settlement may be possible in this lawsuit.
16 5S. The Plaintiff and Defendant agree to a 60-day extension

\7 |to allow further negotiations on the lawsuit.

 

 

 

18 é. It is in the best interest of both parties to extend
19], oa
time for filing an Answer in this matter.
20
THE ABOVE IS AGREED AND ACCEPTED AY THE PARTIES
ai /
ee |/s/Nathan R. Zeltzer /s/ A,
3 Attorney for Defendant Avtoley /Pyt/ Chapter 7
eno Pation and Fireplaces, LLC Trustee “~
24
2s
26
e7

 

28 2

 
